Case 19-13273-VFP Doc 178-1 Filed 05/21/19 Entered 05/21/19 14:16:04         Desc
          Certification of Gary Rabin in Support of the Motion Page 1 of 6
Case 19-13273-VFP Doc 178-1 Filed 05/21/19 Entered 05/21/19 14:16:04         Desc
          Certification of Gary Rabin in Support of the Motion Page 2 of 6
Case 19-13273-VFP Doc 178-1 Filed 05/21/19 Entered 05/21/19 14:16:04         Desc
          Certification of Gary Rabin in Support of the Motion Page 3 of 6
Case 19-13273-VFP Doc 178-1 Filed 05/21/19 Entered 05/21/19 14:16:04         Desc
          Certification of Gary Rabin in Support of the Motion Page 4 of 6
Case 19-13273-VFP Doc 178-1 Filed 05/21/19 Entered 05/21/19 14:16:04         Desc
          Certification of Gary Rabin in Support of the Motion Page 5 of 6
Case 19-13273-VFP Doc 178-1 Filed 05/21/19 Entered 05/21/19 14:16:04         Desc
          Certification of Gary Rabin in Support of the Motion Page 6 of 6
